DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Status of Claims
The following claims are pending in this office action: 1-18 and 20-21
The following claims are amended: 1, 8, 14, and 21
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-18, and 20-21
Response to Arguments
Applicant’s arguments filed amendments on 07/26/2021 to address the 35 U.S.C. 101 rejection. In response to the Applicant’s amendments, the 35 U.S.C. 101 rejection still stands.
Applicant's arguments filed amendments on 07/26/2021 to address the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant’s points to the amended claims, and provides the conclusory statement that combination of the cited prior art .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, and 20-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claim 1 recites a computer-implemented mitigation action recommendation method, the method comprising: building a cognitive machine learning model for a conversational 
The limitation of building a cognitive machine learning model for a conversational agent
as drafted, is a process that, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components. That is,
other than reciting “building a cognitive machine learning model”, nothing in the claim
limitation precludes the step from practically being performed in the mind. For example, but for
the “building a cognitive machine learning model” language, “a conversational agent” can
simply equate to a first individual who is having a conversation with a second individual, where
the first individual converses back and forth with the second individual.
The limitation of querying, via the conversational agent, a user to create a profile via answers by the user; comparing the answers by the user to an existing profile run of the cognitive machine learning model to determine missing data between the created profile and the existing profile of the cognitive machine learning model, the missing data corresponding to an existing portion of the existing profile under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
The limitation of creating a new query, based a difference between the profile and the existing profile of the cognitive machine learning model, to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by having a subject matter of the new query be directed towards the missing data is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the cognitive machine learning model”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the cognitive machine learning model” language, “creating” in the context of the claim encompasses a first individual further questioning a second individual to acquire additional information regarding the second individual based off the determination of the first individual that there are gaps in information 
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claim recites an additional element – a/the cognitive machine learning model. The cognitive machine learning model is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of the cognitive machine learning model, amounts to no more than mere instructions to apply the exception using a generic computing component. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea 
This claim is not patent eligible under U.S.C. 101.
Claim 2 recites the computer-implemented method of claim 1, further comprising
recommending a mitigation action for the user based on the profile. This limitation, as drafted,
is a process that, under its broadest reasonable interpretation, covers performance of the
limitation in the mind. That is, nothing in the claim limitation precludes the step from practically
being performed in the mind. For example, in the context in the claim language, “recommending” encompasses a first individual suggesting a plan or action to a second
individual after having learned about the background of the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 3 recites the computer-implemented method of claim 1, wherein the missing data
comprises a variable that results in the profile not matching the existing profile in the cognitive

reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “in the cognitive machine learning model”, nothing in the claim limitation precludes the
step from practically being performed in the mind. For example, but for the “in the cognitive
machine learning model” language, “missing data” in the context of the claim encompasses a
first individual, who questions a second individual to learn about them, receiving information
from the second individual where such information can cause the first individuals pre-
developed view of the second individual to change.
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the cognitive machine learning model. The cognitive
machine learning model is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the cognitive machine
learning model amounts to no more than mere instructions to apply the exception using a
generic computing component. Mere instructions to apply an exception using generic
computing components cannot provide an inventive concept.

Claim 4 recites the computer-implemented method of claim 1, wherein the missing data
comprises data that, when combined with the answers from the user, causes the profile to be
different than an expected profile of the user based on the answers from the user. This
limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers
performance of the limitation in the mind. That is, nothing in the claim limitation precludes the
step from practically being performed in the mind. For example, in the context in the claim
language, a first individual asks a question to a second individual and receives an answer which
then causes the first individuals pre-determined view of the second individual to change
because of the reply given to the question. In other words, the first individual has an already
pre-existing view of the second individual which subsequently changes once the first individual
gets to know more about the second individual thus changing the pre-existing view that the
first individual had regarding the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 5 recites the computer-implemented method of claim 1, further comprising

the new query in the initial querying to profile the user. This limitation, as drafted, is a process
that, under its broadest reasonable interpretation, covers performance of the limitation in the
mind. That is, other than reciting “updating the cognitive machine learning model with the new
query”, nothing in the claim limitation precludes the step from practically being performed in
the mind. For example, but for the “updating the cognitive machine learning model with the
new query” language, “querying” in the context of the claim encompasses a first individual
asking a follow up question to a second individual to further gain more information regarding
the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – updating the cognitive machine learning model with the
new query. Updating the cognitive machine learning model with the new query is recited at a
high level of generality (i.e., as a generic model performing a generic computer function) such
that it amounts to no more than mere instructions to apply the exception using a generic
computing model. Accordingly, these additional elements do not integrate the abstract idea
into a practical application because they do not impose any meaningful limits on practicing the
abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of updating the cognitive
machine learning model with the new query amounts to no more than mere instructions to
apply the exception using a generic computing component. Mere instructions to apply an

This claim is not patent eligible under U.S.C. 101.
Claim 6 recites the computer-implement method of claim 1, wherein the creating
creates the new query when the answers by the user to the querying create a profile with a
difference from user information. This limitation, as drafted, is a process that, under its
broadest reasonable interpretation, covers performance of the limitation in the mind. That is,
nothing in the claim limitation precludes the step from practically being performed in the mind.
For example, in the context of the claim language, a first individual can think of a new question
to ask a second individual to learn more about the second individual when the second
individual response to a previous question causes the first individual pre-determined view of
the second individual to change as a result.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 7 recites the computer-implemented method of claim 1, embodied in a cloud-
computing environment. This limitation, as drafted, is a process that, under its broadest
reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in

The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Limitations that the courts have found not to be
enough to qualify as "significantly more" when recited in a claim with a judicial exception
include generally linking the use of the judicial exception to a particular technological
environment or field of use – see MPEP § 2106.05(h). As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 21 recites the computer-implemented method of claim 1, wherein the creating creates the new query when the answers to the querying create a profile with a difference from the user information, the method further comprising updating the cognitive machine learning model with the new query based on the difference such that the querying asks the new query in the initial querying to profile the user, wherein the difference between the profile and the existing profile comprises a necessary data that is required to complete a task via the conversation agent.
	The limitation of wherein the creating creates the new query when the answers to the querying create a profile with a difference from the user information under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is,

For example, in the context of the claim language, a first individual can think of a new question
to ask a second individual to learn more about the second individual when the second
individual response to a previous question causes the first individual pre-determined view of
the second individual to change as a result.
	The limitation of the method further comprising updating the cognitive machine learning model with the new query based on the difference such that the querying asks the new query in the initial querying to profile the user wherein the difference between the profile and the existing profile comprises a necessary data that is required to complete a task via the conversation agent covers performance of the limitation in the mind. That is, other than reciting “updating the cognitive machine learning model with the new query based on the difference” and “via the conversational agent”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “updating the cognitive machine learning model with the new query” language, “querying” in the context of the claim encompasses a first individual asking a follow up question to a second individual to further gain more information regarding the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – updating the cognitive machine learning model with the
new query based on the difference and via the conversational agent. Updating the cognitive machine learning model with the new query based on the difference and via the conversation agent is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of updating the cognitive
machine learning model with the new query based on the difference and via the conversational agent amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101
Claims 8-13 are rejected on the same grounds as claims 1-6 respectively.
Claims 14-18 and 20 are rejected on the same grounds as claims 1-5, and 7 respectively
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20110125783 A1 to Whale, et al. (hereinafter, “Whale”) in view of U.S. Pub. No. US 20170185917 A1 to Chawla, et al. (hereinafter, “Chawla”).
As per claim 1, Whale teaches a computer-implemented mitigation action
recommendation method, the method comprising:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
querying, via the conversational agent, a user to create a profile via answers by the user, and comparing the answers by the user to [[an existing profile run of the cognitive machine learning model]] to determine missing data between the created profile and [[the existing profile of the cognitive machine learning model]], the missing data corresponding to [[an existing portion of the existing profile]] (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based [[a difference between]] the profile and [[the existing profile of the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by [[having a subject matter of the new query be directed towards the missing data]] (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data))
Whale fails to explicitly teach:
building a cognitive machine learning for [[a conversational agent]]
	a/the existing profile of the cognitive machine learning model
	an existing portion of the existing profile
	a difference between [[the profile and]] the existing profile of the cognitive machine learning model
having a subject matter of the new query be directed towards the missing data
However, Chawla (Chawla addresses the issue of creating and refining user profiles
based off user feedback) teaches:
building a cognitive machine learning for [[a conversational agent]] (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.”
(CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
(Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected…”)
an existing portion of the existing profile (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein.” And Para. [0234] discloses “In various embodiments, the contextual information may likewise be used in combination with the selected cognitive profile perform one or more associated cognitive learning operations”)
a difference between [[the profile and]] the existing profile of the cognitive machine learning model information (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights. Whale discloses the profile above))
having a subject matter of the new query be directed towards the missing data (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights to further refine the profile))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify the conversational agent, which
acquires missing data from a user as disclosed by Whale to use the cognitive machine-learning
model as disclosed by Chawla. The combination would have been obvious because a person of
ordinary skill in the art would be motivated to “quickly draw inferences from data and gain new
knowledge” (Chawla, Para. [0035]) by using the cognitive machine learning model.

As per claim 2, the combination of Whale and Chawla as shown above teaches the
Chawla further teaches:
further comprising recommending a mitigation action for the user based on the profile
(Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive
learning technique broadly refers to the implementation of an inferred 808 cognitive learning
style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive
learning operations related to contextual recommendations provided to a user. As likewise
used herein, a contextual recommendation broadly refers to a recommendation made to a
user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with
the particular user ensures that the cognitive profile is specific to that individual and
cognitive recommendations, insights and suggestions are generated based on the specific
attributes of that user's profile.” (The contextual recommendation technique can make a
contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 3, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
wherein the missing data comprises a variable that results in the profile not matching the existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 4, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 5, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1
As per claim 6, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
querying create a profile with a difference from user information (Chawla, Para. [0225]
discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 7, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
embodied in a cloud-computing environment (Chawla, Para. [0061] discloses “FIG. 3 is
a simplified block diagram of a cognitive inference and learning system (CILS) reference
model implemented in accordance with an embodiment of the invention. In this
embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 8, Whale teaches a computer program product for mitigation action recommendation:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
querying, via the conversational agent, a user to create a profile via answers by the user, and comparing the answers by the user to [[an existing profile run of the cognitive machine learning model]] to determine missing data between the created profile and [[the existing profile of the cognitive machine learning model]], the missing data corresponding to [[an existing portion of the existing profile]] (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based [[a difference between]] the profile and [[the existing profile of the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by [[having a subject matter of the new query be directed towards the missing data]] (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data))
Whale fails to explicitly teach:
building a cognitive machine learning for [[a conversational agent]]
	a/the existing profile of the cognitive machine learning model
	an existing portion of the existing profile
	a difference between [[the profile and]] the existing profile of the cognitive machine learning model
having a subject matter of the new query be directed towards the missing data
the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform
However, Chawla teaches:
building a cognitive machine learning for [[a conversational agent]] (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.”
(CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
(Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected…”)
an existing portion of the existing profile (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein.” And Para. [0234] discloses “In various embodiments, the contextual information may likewise be used in combination with the selected cognitive profile perform one or more associated cognitive learning operations”)
a difference between [[the profile and]] the existing profile of the cognitive machine learning model information (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights. Whale discloses the profile above))
having a subject matter of the new query be directed towards the missing data (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights to further refine the profile))
the computer program product comprising a computer-readable storage medium
having program instructions embodied therewith, the program instructions executable by a
computer to cause the computer to perform (Chawla, Para. [0025] discloses “The computer
program product may include a computer readable storage medium (or media) having
computer readable program instructions thereon for causing a processor to carry out aspects
of the present invention.”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 9, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
further comprising recommending a mitigation action for the user based on the profile
(Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive
learning technique broadly refers to the implementation of an inferred 808 cognitive learning
style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive
learning operations related to contextual recommendations provided to a user. As likewise
used herein, a contextual recommendation broadly refers to a recommendation made to a
user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with
the particular user ensures that the cognitive profile is specific to that individual and
cognitive recommendations, insights and suggestions are generated based on the specific
attributes of that user's profile.” (The contextual recommendation technique can make a
contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 10, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
wherein the missing data comprises a variable that results in the profile not matching the existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 11, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 12, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))


As per claim 13, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
querying create a profile with a difference from user information (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 14, Whale teaches a mitigation action recommendation system, said system comprising:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
querying, via the conversational agent, a user to create a profile via answers by the user, and comparing the answers by the user to [[an existing profile run of the cognitive machine learning model]] to determine missing data between the created profile and [[the existing profile of the cognitive machine learning model]], the missing data corresponding to [an existing portion of the existing profile]] (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based [[a difference between]] the profile and [[the existing profile of the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by [[having a subject matter of the new query be directed towards the missing data]]  (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data))
Whale fails to explicitly teach:
a processor
a memory, the memory storing instructions to cause the processor to perform
building a cognitive machine learning for [[a conversational agent]]
	a/the existing profile of the cognitive machine learning model
	an existing portion of the existing profile
[[the profile and]] the existing profile of the cognitive machine learning model
having a subject matter of the new query be directed towards the missing data
However, Chawla teaches:
a processor (Chawla, Para. [0033] discloses “The information processing system 100
includes a processor (e,g., central processor unit or “CPU”)”)
a memory, the memory storing instructions to cause the processor to perform (Chawla,
Para. [0026] discloses “A non-exhaustive list of more specific examples of the computer
readable storage medium includes the following… a random access memory (RAM), a read-
only memory (ROM), an erasable programmable read-only memory (EPROM or Flash
memory), a static random access memory (SRAM), a portable compact disc read-only
memory (CD-ROM)” and Para. [0033] discloses “the information processing system 100
likewise includes system memory 112, which is interconnected to the foregoing via one or
more buses 114” (memory is connected to the CPU via the bus))
building a cognitive machine learning for [[a conversational agent]] (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.”
(CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
a/the existing profile of the cognitive machine learning model (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected…”)
an existing portion of the existing profile (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein.” And Para. [0234] discloses “In various embodiments, the contextual information may likewise be used in combination with the selected cognitive profile perform one or more associated cognitive learning operations”)
a difference between [[the profile and]] the existing profile of the cognitive machine learning model information (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights. Whale discloses the profile above))
having a subject matter of the new query be directed towards the missing data (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights to further refine the profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 15, the combination of Whale and Chawla as shown above teaches the system of claim 14, Chawla further teaches:
further comprising recommending a mitigation action for the user based on the profile
(Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive
learning technique broadly refers to the implementation of an inferred 808 cognitive learning
style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive
learning operations related to contextual recommendations provided to a user. As likewise
used herein, a contextual recommendation broadly refers to a recommendation made to a
user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with
the particular user ensures that the cognitive profile is specific to that individual and
cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” (The contextual recommendation technique can make a
contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 16, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
wherein the missing data comprises a variable that results in the profile not matching the existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 17, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 18, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 20, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
(Chawla, Para. [0061] discloses “FIG. 3 is
a simplified block diagram of a cognitive inference and learning system (CILS) reference
model implemented in accordance with an embodiment of the invention. In this
embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 21, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
querying create a profile with a difference from user information (Chawla, Para. [0225]
discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
 wherein the difference between the profile and the existing profile comprises a necessary data that is required to complete a task via [[the conversational agent]] (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. User feedback creates a difference between the predetermined/preexisting profile such that the cognitive model further creates new insights/queries to further profile the user. The difference is to be between the difference between the profile created in Whale and the preexisting/predetermined profile of Chawla))
Whale further teaches:
the conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
Same motivation to combine the teachings of Whale and Chawla as claim 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123